DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1.
With regards to claim 11
The prior art does not disclose or suggest the claimed “an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements” in combination with the remaining elements as set forth in claim 11.
With regards to claims 12-20 are allowable based upon their dependency thereof claim 11.
With regards to claim 21
The prior art does not disclose or suggest the claimed “for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements” in combination with the remaining elements as set forth in claim 21.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ptchelintsev et al. US PATENT No.: US 6,546,803 B1 discloses the ultrasonic probe has a segmented ultrasonic transducer having a plurality of individual independent transducers, a plurality of piezoelectric transducers connected to a first end of a respective individual independent transducers, and a plurality of electrical connections electrically communicating each the piezoelectric transducer with a power source. In another aspect of the present invention, the power source comprises a pulser-receiver in electrical communication with a multiplexer. The multiplexer, in turn, is in electrical communication with the plurality of piezoelectric transducers. The pulser-receiver is responsive to the multiplexer to provide a display representative of acoustical images received by the piezoelectric transducers, however is silent on for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements.
Kwan et al. PG. Pub. No.: US 2020/0121292 A1 discloses a method and an apparatus for ultrasound imaging wherein transmitting elements of an ultrasonic array probe transmit ultrasound energy and receiving elements of the ultrasonic array probe receive received signals from the test object. The method includes deriving analytic signal values from the received signals, the analytic signal values being derived by applying a Hilbert transform to the received signals and performing a summation of multiple signal products derived by multiplication of a corresponding group of analytic signal values, however is silent on for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements.

Chinta et al. PG. Pub. No.: US 2021/0048413 A1 (provisional application No.: 62/885,813) discloses an ultrasonic probe including a phased transducer array can transmit a plurality of ultrasonic beams (e.g., plane waves) oriented at different directions simultaneously into a target. The plurality of ultrasonic transducers transmitting the ultrasonic waves can also receive ultrasonic echoes resulting from reflection of the plurality of plane waves from the target. Each ultrasonic transducer can measure a single A-scan characterizing the ultrasonic echoes received at that ultrasonic transducer. Based upon A-scans received from the plurality of transducers, a controller can generate an image representing the target and output the image for display by a display device substantially concurrently with transmission of the ultrasonic waves, allowing for real-time display, however is silent on for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements.

Kitazawa PG. Pub. No.: US 2010/0106432 A1 discloses an ultrasonic probe issues an ultrasonic wave to an object, receives a reflected wave from an object, and is provided with multiple piezoelectric elements. A three-dimensional display section displays three-dimensional flaw detection data superimposed on three-dimensional shape data of an object. The computer acquires a reflected ultrasonic wave signal from a reference object (reference). Based on the acquired signal, the computer corrects a reflected ultrasonic wave signal acquired from another object having the same material and shape as the reference. The computer allows the three-dimensional display section to display three-dimensional flaw detection data generated from a reflected ultrasonic wave signal resulting from a difference between a reference and an object, however is silent on for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements.

Baba et al. PG. Pub. No.: US 2006/0219013 A1 discloses a high-resolution and high-S/N-ratio inspection image can be speedily acquired with ease-of-operability. , however is silent on for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements.

Yang et al. PG. Pub. No.: US 2020/0072039 A1 discloses acoustic sensors configured to detect sound waves in the sample chamber, and acoustic emitters configured to emit sounds waves in the central member. A pressure-retaining case is configured to contain a pressurized fluid between an annulus formed between the pressure-retaining case and the central member. A switch is configured to connect or , however is silent on for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or an acquisition unit configured to, for each pulser element, receive response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements or for each pulser element, receiving response signals from a respective sliding receiver aperture defined according to the principle of acoustic reciprocity as a respective set of receiver elements comprised of a subset of the ultrasonic probe elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852